Title: Enclosure: Receipt from the Mutual Assurance Society to Thomas Jefferson, 14 May 1818
From: Rawlings, James,Mutual Assurance Society
To: Jefferson, Thomas


            
               
            
            
            
            
            
              
                Thomas Jefferson
              
              
                To the Mutual Assurance Society against Fire on Buildings of the State of Virginia, Dr.
              
              
                To Quotas of the years 1814 1815 1816 1817 & 1818 on Buildings in Albemarle insured by Declaration No. 389. $1284100 each year
                $64.20.
              
              
                   Interest
                7 70.
              
              
                      Office of the M. A Society Richmond 14 May 1818.
                $71.90.
              
              
                      Received payment pr a draft on Patrick Gibson
                
              
            
            
              James Rawlings P Agent M A Sy
            
          